DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clute (3,147,911).
Clute discloses a centrifugal fan, comprising a main plate 88 (Figs. 3, 4) having a multiple of plate-form blades 74 provided in a ring form about a periphery of an axis of rotation and formed in a range such that a diameter increases heading from a front to a rear in a direction of rotation (see annotated Fig. 5 below), wherein  each blade is provided erected from a flat face portion 90 of the main plate (Fig. 4; col. 3, lines 12-16), at least one of the multiple of blades has a curved portion in one portion of a face portion configuring the blade, and a region of the blade in which the curved portion is provided is of a form pushed down to the front in the direction of rotation (clockwise; Fig. 3).
[AltContent: textbox (Front)]
[AltContent: arrow]
[AltContent: textbox (Pushed down curved portion)][AltContent: textbox (Flat portion)][AltContent: textbox (Rear)][AltContent: arrow][AltContent: arrow][AltContent: arrow]		
    PNG
    media_image1.png
    240
    220
    media_image1.png
    Greyscale





Annotation of Fig. 5 of Clute.


Regarding claim 2, the curved portion is provided in a back edge portion positioned on an outer diameter side of the blade (Fig. 5 above).
Regarding claim 3, the curved portion is provided farther to an inner diameter side than a back edge portion positioned on an outer diameter side of the blade (Fig. 5 above).

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745